Citation Nr: 0508402	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for disability manifested by joint pain of 
the knees, elbows and hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1980 to August 
2001.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) identified the issue on appeal 
as entitlement to service connection for joint pains of the 
knees, elbows, and hands, service connection can only be 
established for disabilities manifested by pain.  The Board 
has therefore recharacterized the issue before the Board as 
entitlement to service connection for disability manifested 
by joint pain of the knees, elbows and hands.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The Board first notes that the veteran perfected a timely 
appeal of the November 2001 rating decision that denied her 
original claim for service connection for disability 
manifested by joint pain of the knees, elbows and hands, and 
that is the rating action which is currently being reviewed 
by the Board.  Consequently, the Board finds that the RO 
incorrectly addressed the claim on a new and material basis 
in the December 2002 statement of the case.  In addition, 
although the March 2004 supplemental statement of the case 
then correctly considered the claim on a de novo basis, a 
concurrent notice letter under the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) (VCAA), once again treats the claim as if it were a 
claim to reopen a previously denied claim.  Thus, the Board 
finds that due process requires that the veteran be furnished 
with a new VCAA letter, in which the veteran is advised of 
the evidence necessary to substantiate a claim for service 
connection, the evidence that she is expected to obtain, and 
the evidence that will be obtained by VA on her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter 
should also specifically request that the veteran provide any 
evidence in her possession that pertains to her claim.  

In addition, the Board notes that service medical records 
reflect that the veteran had complaints of joint pain in the 
hands, knees, and elbows at the time of in-service 
evaluations in August 1999 and 2000, and also complained of 
joint pain in March 2001.  The Board further observes that VA 
compensation and pension examination in October 2002 (a 
little over a year following the veteran's discharge from 
service in August 2001) revealed an impression that included 
bilateral knee sprain/strain, bilateral hand degenerative 
joint disease (DJD) per X-ray, and bilateral elbow 
sprain/strain.  The October 2002 VA examiner did not offer an 
opinion as to whether any disability manifested by joint pain 
of the knees, elbows, and hands was related to active 
service.  Therefore, the Board finds that this case must also 
be remanded so that the veteran can be afforded a new VA 
orthopedic examination to determine whether it is at least as 
likely as not that any current disability manifested by joint 
pain in the knees, elbows, and hands, including DJD, is 
related to service or in the case of DJD, to a period of one 
year following service.  

Accordingly, this case is REMANDED for the following actions:


1.  The veteran should be provided with a 
new and complete VCAA notice letter that 
sets forth the law and regulations 
applicable to claims for service 
connection, including the regulations 
applicable to presumptive service 
connection for arthritis found in 
38 C.F.R. § 3.309(a) (2004).  In addition 
to advising the veteran of the evidence 
necessary to substantiate her claim, the 
letter should further advise the veteran 
of the evidence that she is expected to 
obtain, the evidence that will be 
obtained by VA on her behalf, and that 
she should provide any evidence in her 
possession that pertains to the claim.

2.  The veteran should be afforded a new 
VA orthopedic examination to determine 
the nature and etiology of any disability 
manifested by joint pain of the knees, 
elbows, and hands, to include DJD.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
disability manifested by joint pain in 
the knees, elbows, and hands, including 
DJD, is related to service or in the case 
of DJD, to a period of one year following 
service.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




